ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement to a turbomachine housing which transfers technical work to a process fluid or from a process fluid over US Patent No. 3,942,908 which teaches: a housing shell that has a substantially cylindrical shape (see fig.1), wherein the cylindrical shape extends along an axis, a first cover that is provided axially on a first front face of the turbomachine housing so as to be removably fastened in a closing manner, an inflow that allows a process fluid to flow into the turbomachine housing, an outflow that allows the process fluid to flow out of the turbomachine housing.
Prior art fails to teach or fairly suggest an opening, extending along the axis, for the axial passage of a shaft extending along this axis, a contact face, extending in a circumferential direction with respect to the axis, for contact with the housing shell of the turbomachine housing, wherein a flow line, provided as the inflow or outflow for the process fluid, is configured as an integral constituent of the cover, wherein the cover is arranged radially inside the housing shell by means of the contact face, wherein the cover is arranged with the contact face against an axial inner face of a radial inner flange of the housing shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of three patent publications.
US 10364041 B2, US 20130034425 A1, and US 3825368 A are cited to show a housing structure for a turbomachine.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745